Smith, J. (dissenting):
I am unable to find any consideration for the promise upon which plaintiff has recovered. In the prevailing opinion *848consideration is found, first, in the abandonment of the plaintiff’s purpose to insure in reliance upon defendant’s promise to procure the insurance. This is an application of what is spoken of in the text books as a promissory estoppel. In Williston on Contracts (§ 139) the doctrine is discussed, and it is there said: “ Doubtless there are reasons of justice for enforcing promises which have led the promisee to incur any detriment on the faith of them, not only "when the promisor intended, but also when he should reasonably have expected such detriment would be incurred, though he did not request it as an exchange for his promise. Students of the Civil Law usually select the technicalities of the English and American law requiring consideration to validate a simple contract, for particular animadversion; and there is not infrequently observable in the decisions of American courts in cases of hardship an impatience with the requirement and an effort to enlarge the boundaries of enforceable promises. If this sentiment should find general expression, it may fairly be argued that the fundamental basis of simple contracts historically was action in justifiable reliance on a promise — rather than the more modern notion of purchase of a promise for a price, .and that it is a consistent development from this early basis to define valid consideration as any legal benefit to the promisor or legal detriment to the promisee given or suffered by the latter in reasonable reliance on the promise. Such a definition ehminates the necessity of a request by the promisor for the consideration. The proposition is by no means without intrinsic merit, but it should be recognized that if generally applied it would extend liability on promises, and that at present it is opposed to the great weight of authority. A class of cases where a genuine estoppel exists must be distinguished from those discussed in this section.”
In Story on Contracts (5th ed. § 548) the rule is stated: “But in order to render an injury to the promisee a'good consideration, it must be an injury upon entering into the contract and not from the breach of it.” (See Ridgway v. Grace, 2 Misc. Rep. 293; Korn v. Weir, 88 N. Y. Supp. 976.)
The plaintiff was abandoning his apartment. The defendant stored the goods upon which it had a chattel mortgage as a gratuitous bailee, for which it was to charge no compensar *849tion. In the bill of sale originally given of the property was a notice to the plaintiff for Ms own protection to have the furniture insured against loss by fire. In the chattel mortgage returned to the defendant was a provision requiring the consent of the defendant to the removal of the goods at any time. The promise sued upon was not to insure the goods for the benefit of the defendant or of the parties jointly. The plaintiff had held the property for nine months and had placed no insurance whatever upon the property. I am unable to find as a consideration of the promise any benefit to the promisor or detriment'to the promisee other than the failure to insure in reliance upon the defendant’s promise, which, under the authorities cited, constitutes no consideration for the promise “ under the great weight of authority.” The answer to the plaintiff’s claim of consideration would seem to be that the plaintiff was not authorized to rely upon the defendant’s promise to insure, made without consideration.
In the prevailing opinion further consideration is found in the fact that both the plaintiff and defendant were jointly interested in the property. Neither in the bill of sale nor in the chattel mortgage was there any agreement of the plaintiff to insure the property for the benefit of the defendant and the suggestion contained in the bill of sale was that the plaintiff insure the property for his own benefit alone. The defendant apparently relied upon the responsibility of the plaintiff and was satisfied therewith. The defendant had the right to insure its own interest in the property independently of any interest of the plaintiff. To promise to insure, therefore, as alleged and proven gives no benefit to the defendant, nor was there any legal detriment to the plaintiff requested as “ the price of the promise.” The promise, therefore, made without price, created no legal obligation on the part of the defendant and for the violation thereof the plaintiff has no right of action.
The judgment should be reversed and judgment directed for the defendant upon its counterclaim.